DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to the Amendment filed on 9/20/2022. The Applicant has amended independent claims 1, 29, 30. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high proportion of graphene and/or a low binder proportion” in claims 1, 29, and 30 is a relative term which renders the claim indefinite. The term “high and low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the Applicant recites “a higher proportion of graphene-based active material and/or a lower binder proportion”, it does not define what “higher” and “lower” encompass.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-18, 20-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al., US 2011/0157772, and in further view of  Zhong et al., US 2008/0117565,   and still in further view of Chen et al., US 2013/0271085,.
Regarding claim 1, Zhamu et al., teaches an electrode (0002; 0026) for an electrochemical energy storage device (0043), the electrode comprising a self-supporting layer of binder particles (0084), graphene platelets/sheets (0025-0027), spacer particles (0028-0030) of transition metal oxide between graphene sheets (0028-0029) and the electrode does not contain residual water (0081)
Zhamu does not teach fine thermoplastic particles or rubber based binder particles are solvent-free; Zhamu does not teach said electrode is crack-free.
Regarding claim 1, Zhong teaches a solvent-free electrode via removal of the solvent due to drying of the slurry (0008; 0036).  Zhong teaches an additive (solvents) which is dried to remove the solvent (0008). Thus, the electrode would be crack-free since the  products are made by the same process wherein the solvent is evaporated.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Zhong into the teachings of Zhamu because it teaches one embodiment of a solventless method for the manufacture of an energy storage device electrode (0036-0037).
Zhong teaches thermoplastic material, including rubber, in an electrode (0105).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Zhong into the teachings of Zhamu because Zhong teaches a thermoplastic material to support and provide cohesion of the materials in the electrode (abstract; 0007), wherein the thermoplastic material may be rubber (0105).
Zhamu does not teach an electrode specific capacity no less than 350 mAh/g.
Chen et al., teaches a specific capacity greater than 500 mAh/g (0042).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Chen et al., into the teachings of Zhamu et al., modified by Zhong because Chen et al., teaches a range of a specific capacity of greater than 500 mAh/g to greater than 3000 mAh/g (0042) which provides “a significantly improved power density” (0044).
Zhamu et al., does not teach a higher proportion of graphene-based active material and/or a lower binder proportion, it teaches graphene and binder. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 2, Zhamu et al., teaches support layer has a specific surface area from 100-300 m2/g (0026).
Regarding claim 3, Zhamu et al., teaches support layer has a specific surface area of 500 m2/g (0026).
Regarding claim 4, Zhamu et al., teaches support layer has a specific surface area of greater than 1000 m2/g (0026).
Regarding claim 5, Zhamu et al., teaches the self-supporting layer has specific surface area no less than a specific surface area of said graphene sheets (0069).
Regarding claim 6, Zhamu et al., teaches the graphene sheets (abstract) contain single-layer graphene (0010-0011; 0025) or few-layer graphene sheets (0031).
Regarding claim 7, Zhamu et al., teaches the graphene sheets contain a graphene material selected from single or multi-layer platelet of graphene (0010; 0031; 0037; 0045). 
Regarding claim 8, Zhamu et al.,  teaches mixture of graphene sheets (abstract; 0038-0039) and spacer particles (abstract; 0027) and/or binder particles (0084) forms a meso-porous structure (0025) having a pore size from 2 nm (0025) to 100nm (0030). 
Regarding claim 9, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065).
Regarding claim 10, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065) and larger than a length or diameter of said binder or spacer particles (0044). 
Regarding claim 11, Zhamu et al., teaches graphene sheets have a length or width no greater than 10 um (0044; 0065) and a spacer having a diameter of no less than 2nm (0044). 
Regarding claim 12, Zhamu et al., teaches graphene sheets have a length or width (no greater than 10 um (0044; 0065) larger than a length or diameter of said binder or spacer particles and spacer length or diameter is 2-200 nm (0069).
Regarding claim 13, although Zhamu et al., does not recite graphene sheets have an oxygen content no more than 30% by weight, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, the invention as a whole would have been obvious to one having ordinary skill in the art at the time of the invention because regarding the sizes of the graphene sheets, binders/spacers, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Zhamu et al., teaches mixture contains 25% by weight of graphene sheets (0045).
Regarding claim 15, Zhamu et al., teaches the binder or spacer particles have a diameter of 1nm -200 nm(0069).
Regarding claim 16, Zhamu et al., teaches mixture contains less than 50% of binder (0036).
Regarding claim 17, Zhamu et al., teaches the binder particles act as spacer particles (0027; 0029; 0036).
Regarding claim 18, Zhamu et al., teaches mixture further contains less than 30% of a conductive filler (0036) based on the total weight of the graphene sheets, binder/spacer particles, and conductive filler combined, and wherein the conductive filler is selected from graphite particle, metal powders (0036).
Regarding claim 20, Zhamu et al., does not teach electrode thickness.
Regarding claim 20, Zhong et al., teaches electrode has a thickness of less than 250 microns (0018; 0021).
Thus, it would have been obvious to insert the teachings of Zhong et al., into the teachings of Zhamu et al., because Zhong et al., teaches the ranges of binder and filler provide “inexpensive, durable, highly reliable dry electrode films and associated structures for use in energy storage devices.” (0016).
Regarding claims 21-25, 27, 28, Zhamu does not teach a self-supporting layer and a porous conductive framework.
Regarding claim 21, Zhong et al., teaches self-supporting layer (abstract; 0018; 0021) is bonded to one side of a current collector (0018; 0021). 
Regarding claim 22, Zhong et al., teaches self-supporting layer is bonded to one side of a current collector selected from aluminum foil (0018). 
Regarding claim 23, Zhong et al., teaches self-supporting layer comprises a porous conductive framework having pores (0117; 0120; 0123). 
Regarding claim 24, Zhong et al., teaches porous conductive framework is selected metal web (0081) or screen (0122).
Regarding claim 25, Zhong et al., teaches self-supporting layer is a meso-porous structure (0153) having a pore size from 1 nm to 50 nm (0153).
Regarding claim 26, Zhamu et al., teaches binder or spacer particles comprise resin (0048; 0057; 0090).
Regarding claim 27, Zhong et al., teaches binder or spacer particles comprise a polyolefin (0105). 
Regarding claim 28, Zhong et al., teaches unused solvent or liquid chemical includes an antifoaming agents, surfactants, alcohols (0018-0023). 
Thus, it would have been obvious to insert the teachings of Zhong et al., into the teachings of Zhamu et al., because Zhong et al., teaches a self-supporting layer which provides “inexpensive, durable, highly reliable dry electrode films and associated structures for use in energy storage devices.”  

5.	Claims 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al., US 2011/0157772, in view of Yu et al., US 2011/0183180, in further view of Roumi, US 2013/0224632, and in further view of  Zhong et al., US 2008/0117565.
Regarding claim 29, Zhamu et al., teaches an electrochemical energy storage device as described above.
Zhamu et al., does not teach a higher proportion of graphene-based active material and/or a lower binder proportion, it teaches graphene and binder. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 29, Yu et al., teaches electrochemical energy storage device (abstract), the electrode comprising a self-supporting layer (0034; 0047) , including a porous conductive framework (0058; 0087), of binder particles (0034), graphene platelets/sheets (abstract; 0058), spacer particles (0039) wherein spacer and binder are disposed between graphene sheets (Fig. 6) and wherein the binder particles are not in form of matrix (0070; 0082) and not solvent-based (0041); self-supporting layer includes a porous conductive framework (0046; 0114; 0124). 
Roumi teaches a conductive framework is a foam (0066, 0090, 0104).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Roumi into the teachings of Zhamu et al., and Yu et al., because Roumi teaches that the foam is optional (0066) and that the foam may be a metal, a glass, a polymer, a ceramic a carbon, a graphite, a nanocarbon (0090; 0104), which increases the mechanical strength of the structure (0090).
Regarding claim 29, Zhong teaches a solvent-free electrode via removal of the solvent due to drying of the slurry (0008; 0036).  Zhong teaches an additive (solvents) which is dried to remove the solvent (0008). Thus, the electrode would be crack-free since the  products are made by the same process wherein the solvent is evaporated. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Zhong into the teachings of Zhamu because it teaches one embodiment of a solventless method for the manufacture of an energy storage device electrode (0036-0037).
Regarding claim 30, Zhong teaches a solvent-free electrode via removal of the solvent due to drying of the slurry (0008; 0036).  Zhong teaches an additive (solvents) which is dried to remove the solvent (0008). Thus, the electrode would be crack-free since the  products are made by the same process wherein the solvent is evaporated.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Zhong into the teachings of Zhamu because it teaches one embodiment of a solventless method for the manufacture of an energy storage device electrode (0036-0037).
Regarding claim 30, Zhamu et al., teaches an electrochemical energy storage device as described above.
Zhamu et al., does not teach a higher proportion of graphene-based active material and/or a lower binder proportion, it teaches graphene and binder. However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 30, Yu et al., teaches electrochemical energy storage device (abstract), wherein device has electrode (abstract) and electrolyte (abstract), and cathode comprises a self-supporting layer of a mixture of particles (0113-0114), binder particles (0034; 0058), and spacer particles (0033) and wherein the binder particles are not solvent-based (0041; 0046); a self-supporting layer includes a porous conductive framework accommodating said mixture (0046; 0114; 0124).
Yu et al., does not teach the conductive framework is a foam.
Roumi teaches a conductive framework is a foam (0066, 0090, 0104).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Roumi into the teachings of Zhamu et al., and Yu et al., because Roumi teaches that the foam is optional (0066) and that the foam may be a metal, a glass, a polymer, a ceramic a carbon, a graphite, a nanocarbon (0090; 0104), which increases the mechanical strength of the structure (0090).
Thus, the electrode would be crack-free since the  products are made by the same process wherein the solvent is evaporated.
	

Response to Arguments
6.	Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. Applicant argues that, “The combination of Zhamu and Chen does not obviate Claims 1-18 and 20-28 since Claim 1 has been amended to include a new limitation as follows: “containing a high proportion of graphene-based active material and/or a low binder proportion.” 
However, as described above, “a high proportion of graphene and/or a low binder proportion” in claims 1, 29, and 30 is a relative term which renders the claim indefinite. The term “high and low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the Applicant recites “a higher proportion of graphene-based active material and/or a lower binder proportion”, it does not define what “higher” and “lower” encompass.
Additionally, Applicant argues that, “The combination of Zhamu, Yu, Roumi, and Zhong does not obviate Claims 29 and 30 since both claims have been amended to include a new limitation as follows: “containing a high proportion of graphene-based active material and/or a low binder proportion.””
However, as described above, “a high proportion of graphene and/or a low binder proportion” in claims 1, 29, and 30 is a relative term which renders the claim indefinite. The term “high and low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the Applicant recites “a higher proportion of graphene-based active material and/or a lower binder proportion”, it does not define what “higher” and “lower” encompass.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                             

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727